                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:21-cr-93-WBS

KENNETH RAY HAWKINS,

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Kenneth Ray Hawkins
 Detained at           Folsom State Prison
 Detainee is:          a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                 charging detainee with: 18 U.S.C. §§ 1349 and 1341
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☐ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is currently being served at the detaining facility

                        Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:
                       Printed Name & Phone No:                  Robert J. Artuz 916-544-2806
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be had in this cause,
and at the conclusion of said proceedings to return said detainee to the above-named custodian.

 Dated:    July 2, 2021
                                                              Honorable Allison Claire
                                                              U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                               ☒Male      ☐Female
 Booking or CDC #:        CDCR# AG4575                                                    DOB:       00/00/74
 Facility Address:        300 Prison Rd, Represa, CA 95671                                Race:      Black
 Facility Phone:          (916) 985-2561                                                  FBI#:      434752NA8
 Currently                Folsom State Prison

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
